[exhibit101formofpurchase001.jpg]
EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this
“Agreement”) is made and entered into as of the Effective Date (as hereinafter
defined), by and between ABP [__] LLC, a Delaware limited liability company
(“Seller”), and BIG ACQUISITIONS LLC, an Illinois limited liability company
(“Buyer”). RECITALS: A. Seller is the fee simple owner of the Land. B. Buyer
desires to acquire said land, together with the improvements located thereon and
certain other property interests related thereto, from Seller for the purchase
price of [__] Dollars ($[__]) (the “Purchase Price”). C. Seller is willing to
convey said property to Buyer for the Purchase Price, but only upon the terms
and conditions hereinafter set forth. OPERATIVE TERMS: NOW, THEREFORE, for and
in consideration of the foregoing recitals and the promises, covenants,
representations and warranties hereinafter set forth, the sum of One Hundred
Dollars ($100.00) and other good and valuable consideration in hand paid by
Seller to Buyer and by Buyer to Seller upon the execution of this Agreement, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties hereto hereby agree as follows: 1. Recitals; Definitions.
The foregoing recitals are true and correct in all material respects.
Capitalized terms and phrases used but not otherwise defined in the body of this
Agreement shall have the meanings ascribed to such terms and phrases in Schedule
A attached hereto. 2. Purchase and Sale. Seller agrees to convey, transfer and
assign, and Buyer agrees to acquire, accept and assume, the Property, on the
terms, conditions and provisions set forth in this Agreement. 3. Purchase Price.
The Purchase Price shall be due and payable as follows: 3.1 Deposit. Buyer shall
make the Initial Deposit with Escrow Agent within three (3) Business Days after
the Effective Date. In addition, no later than the Due Diligence Deadline
(provided that this Agreement is not sooner Terminated in accordance with the
terms hereof), Buyer shall also make the Secondary Deposit. Notwithstanding any
provision in this Agreement to the contrary, if Buyer fails to timely make the
Initial Deposit or the Secondary Deposit as provided herein, Seller may
Terminate this Agreement by notice to Buyer given no later than five (5) days
following the due date of the Initial Deposit or the Secondary Deposit, as the
case may be, and any Deposit previously paid by Buyer shall be promptly returned
to Buyer. Except as expressly otherwise set forth herein, the Deposit shall be
applied against the Purchase Price on the Closing Date and shall otherwise be
held and delivered by Escrow Agent in accordance with the provisions of
Paragraph 15.



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase002.jpg]
3.2 Remainder of Purchase Price. At Closing, Buyer shall pay to Seller an amount
equal to the difference between (a) the Purchase Price and (b) the Deposit
previously or simultaneously paid to Seller, subject to the adjustments set
forth herein, in cash by wire transfer to such account and bank as Seller shall
designate in writing, to be confirmed received in Seller’s account on or before
3:00 p.m. Eastern time on the Closing Date. 4. Buyer’s Due Diligence and
Inspection Rights; Termination Right. 4.1 Inspection of Property. Until Closing,
and subject to the terms of Paragraph 4.2, Seller shall provide Buyer and
Buyer’s Representatives access to the Real Property, upon reasonable prior
notice at reasonable times during business hours, with the right and license to
conduct Due Diligence with respect to the Property. 4.2 Inspection Requirements.
Buyer’s rights to conduct Due Diligence shall be subject to the following
further requirements: (a) Due Diligence inspections of the Property may only be
performed during normal business hours and Buyer must provide Seller with at
least 48 hours’ prior notice of its intent to perform Due Diligence inspections
of the Property; (b) Seller shall have the right to have a representative of
Seller present during any entry upon the Property by Buyer or Buyer’s
Representatives; (c) there shall be no physical testing of the Property
whatsoever, including, without limitation, any invasive sampling, boring,
testing, or analysis of soils, surface water or groundwater at the Property; (d)
Buyer shall immediately return the Property to the condition existing prior to
any inspection. Prior to any entry upon the Land, Buyer shall provide to Seller,
and shall cause any of Buyer’s Representatives entering upon the Land to provide
to Seller, evidence of insurance which complies with the requirements of
Schedule B attached hereto. Notwithstanding any provision in this Agreement to
the contrary, except in connection with the issuance of a standard “zoning
letter” with respect to the Property or the preparation of a third-party zoning
report, neither Buyer nor any Buyer’s Representative shall contact any
governmental official or representative regarding hazardous materials on, or the
environmental condition of, the Property, or the status of compliance of the
Property with zoning, building code or similar Laws, without Seller’s prior
written consent thereto, which consent Seller may withhold in its sole and
absolute discretion. In addition, Seller shall be entitled to at least two (2)
Business Days’ prior notice of the intended contact and to have a representative
present when Buyer or any Buyer’s Representative has any such contact with any
governmental official or representative. 4.3 Title Examination. A. Title
Objections. Seller shall order the Title Commitment within five (5) Business
Days after the Effective Date. Buyer shall have until 10 days after delivery of
the Title Commitment to notify Seller of any Title Objections. If Buyer fails to
notify Seller of any Title Objections on or before the day that is 10 days after
delivery of the Title Commitment then, notwithstanding any other provisions set
forth herein, such failure to notify Seller shall constitute a waiver of such
right to object to such matters existing as of the Effective Date. Any such
Title Objection so waived (or deemed waived) by Buyer shall be deemed to
constitute a Permitted Title Exception and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. B. Cure
of Title Matters. At Closing, Seller shall Remove or cause to be Removed any
Title Objections to the extent (and only to the extent) that the same constitute
Required 2



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase003.jpg]
Removal Items. In addition, Seller may elect (but shall not be obligated) to
Remove or cause to be Removed any other Title Objections, and, with respect
thereto, Seller may notify Buyer on or before the Title Cure Deadline whether
Seller elects to Remove the same (and the failure to provide such notice on or
before the Title Cure Deadline shall be deemed to constitute an election of
Seller not to effect any such cure). C. Buyer’s Right To Terminate. If any such
Title Objection is not so cured on or before the Title Cure Deadline, then Buyer
may Terminate this Agreement by notice to Seller within five (5) Business Days
after the Title Cure Deadline. Failure of Buyer to respond within such period
shall be deemed an election by Buyer to waive such Title Objections and proceed
to Closing. Any such Title Objection so waived (or deemed waived) by Buyer shall
be deemed to constitute a Permitted Title Exception and the Closing shall occur
as herein provided without any reduction of or credit against the Purchase
Price. D. Pre-Closing “Gap” Defects. Whether or not Buyer shall have furnished
to Seller any notice of Title Objections before the Due Diligence Deadline,
Buyer may at or prior to Closing notify Seller of any defects in title arising
between the Due Diligence Deadline and the Closing Date. With respect to any
Title Objections set forth in such notice, Buyer shall have the same rights as
those which apply to any notice of defects in title resulting from a notice of
title defects by Buyer on or before the Due Diligence Deadline and Seller shall
have the same rights and obligations to cure the same at or prior to Closing. If
necessary, the date for Closing shall be automatically extended (by not more
than 15 days) to allow Seller to cure such pre-closing “gap” defects. 4.4 As-Is,
Where-Is, With All Faults Sale. Buyer shall conduct such Due Diligence as Buyer
deems necessary or appropriate prior to the Due Diligence Deadline, and shall
independently confirm to its satisfaction all information that it considers
material to its purchase of the Property or the Transaction. Accordingly, the
Property shall be sold, and Buyer shall accept possession of the Property on the
Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or
reduction in the Purchase Price. Without limiting the foregoing, except for
Seller’s Warranties, none of the Seller Parties have or shall be deemed to have
made any verbal or written representations, warranties, promises or guarantees
(whether express, implied, statutory or otherwise) to Buyer with respect to the
Property; any matter set forth, contained or addressed in the Documents
(including, but not limited to, the accuracy and completeness thereof); or the
results of Buyer’s Due Diligence. In addition, Buyer expressly understands and
acknowledges that any documents made available to Buyer may not be complete in
all respects and that Seller may not have complete information concerning the
Property in Seller’s possession or control. Buyer acknowledges that all such
information must be verified independently during Due Diligence. In addition,
Buyer expressly understands and acknowledges that it is possible that unknown
Liabilities may exist with respect to the Property and that Buyer explicitly
took that possibility into account in determining and agreeing to the Purchase
Price, and that a portion of such consideration, having been bargained for
between the parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for the existence of any and all such
Liabilities. In furtherance of the foregoing commitments, Buyer shall execute
and deliver to Seller at the Closing, an As Is Agreement as required by
Paragraph 6.3. 4.5 Termination Right. Buyer may, at any time prior to the Due
Diligence Deadline, Terminate this Agreement by notice to Seller if Buyer, in
its sole and absolute discretion, determines not to proceed with the Transaction
or is not satisfied with any matters relating to the Property. If, at or prior
to the Due Diligence Deadline, Buyer has not given Seller a termination notice 3



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase004.jpg]
as aforesaid, then Buyer shall be deemed to have accepted the condition of the
Property (subject to Seller’s compliance with the representations, warranties
and covenants of this Agreement, and the conditions set forth in Paragraph 10)
and shall thereafter have no right to Terminate this Agreement on account of
such Due Diligence termination right under this Paragraph 4 and, except as set
forth in Article 9 or Paragraphs 10.1.C. and 12.2 hereinbelow, Buyer shall not
be entitled to the return of the Deposit. If after the Due Diligence Deadline
Buyer conducts further Due Diligence, Buyer acknowledges and agrees that Buyer
shall have no further right to terminate this Agreement with respect to such
further Due Diligence or otherwise in accordance with this Paragraph 4 after the
Due Diligence Deadline. 4.6 Underground Storage Tank. Seller has informed Buyer,
and Buyer acknowledges, that the Property includes [__] operational [__] gallon
underground tank[s] used for the storage of diesel fuel. Buyer acknowledges,
subject to Buyer’s right to perform Due Diligence pursuant to this Agreement and
to terminate this Agreement pursuant to the foregoing paragraph, that it is a
material factor in Seller’s acceptance of the Purchase Price that Buyer agree to
accept said tank with the Property. 4.7 Seller’s Termination of Related
Contract. Notwithstanding anything in this Agreement to the contrary, (a) should
Buyer elect to Terminate this Agreement pursuant to Paragraph 4.5 above, Seller
shall have the right to terminate the Related Contract, at Seller’s option, by
notice to Buyer given in accordance with the Related Contract no later than five
(5) days following receipt of Buyer’s termination notice under this Agreement.
If Buyer elects to Terminate the Related Contract pursuant to Section 4.5
thereof, Seller shall have the right to terminate this Agreement by notice to
Buyer given no later than five (5) days following receipt of Buyer’s termination
notice under the Related Contract and any Deposit previously paid by Buyer
hereunder shall be promptly returned to Buyer and neither party shall have any
further obligation to the other under this Agreement (except for those
obligations which expressly survive the termination hereof). 5. Seller’s
Covenants. Between the Effective Date and the Closing Date: 5.1 No Alteration of
Title. Seller shall not transfer or further alter or encumber (which shall
include entering into any new lease of all or part of the Real Property;
permitting any new sublease of all or part of the Real Property or consenting to
any modification of any existing sublease of all or part of the Real Property)
in any way Seller’s title to the Property as it exists as of the Effective Date
without written notice to, and the prior written consent of, Buyer. If Buyer
fails to object in writing to any such proposed instrument within three (3)
Business Days after receipt of the aforementioned notice, Buyer shall be deemed
to have approved the proposed instrument. Buyer’s consent shall not be
unreasonably withheld or delayed with respect to any such instrument that is
proposed prior to the Due Diligence Deadline. 5.2 Status of Property. Seller
shall maintain and keep the Property in a manner consistent with Seller’s past
practices with respect to the Property, and shall maintain in force the
insurance coverage consistent with Seller’s insurance coverage practices as of
the Effective Date. 6. Closing. The actual day of Closing shall be mutually
agreed to by the parties. If no such selection is timely made, the Closing shall
be held on the Closing Deadline. 4



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase005.jpg]
6.1 Closing Mechanics. Buyer and Seller shall conduct an escrow-style closing
through the Escrow Agent so that it will not be necessary for any party to
attend the Closing. 6.2 Seller’s Deliveries. At Closing, Seller shall deliver or
cause to be delivered the following items: A. Deed. The Deed. B. Withholding and
Tax Certificate. A certificate with respect to Section 1445 of the Internal
Revenue Code stating whether or not Seller is a foreign person as defined in
said Section 1445 and applicable regulations thereunder. C. Affidavit of Title.
An Affidavit of Title with respect to liens and title matters in substantially
the form of Exhibit B. D. Closing Statement. A Closing Statement Agreement in
the form of Exhibit C attached hereto and incorporated herein by this reference.
Seller and Buyer shall authorize and instruct the Escrow Agent to file, as the
“reporting person,” Internal Revenue Service Form 1099- B (“Proceeds from Real
Estate, Broker, and Barter Exchange Transactions”), if and as required by
Section 6045(d) of the Code. E. Evidence of Authority. If requested by the Title
Company, evidence that Seller has the requisite power and authority to execute
and deliver, and perform under, this Agreement and all Closing Documents. F.
Transfer Tax Declarations. To the extent applicable, duly completed real estate
state, county and local transfer tax declarations. G. Lease. Tenant’s
counterpart of the Lease. H. Assignment. Seller’s counterpart of the Assignment.
I. SNDA. Tenant’s counterpart to the SNDA. J. Non-Disturbance Agreement.
Tenant’s counterpart to the Non- Disturbance Agreement. K. Bring-Down
Certificate. A reaffirmation of Seller’s Warranties in the form of Exhibit G
attached hereto, to which shall be attached a current representation exception
schedule identifying all exceptions to Seller’s Warranties then applicable. L.
Other Instruments. Such other instruments or documents as may be necessary to
effect or carry out the purposes of this Agreement, subject to Seller’s prior
approval thereof, which approval shall not be unreasonably withheld or delayed.
M. Certificate. The Certificate signed by Tenant. N. Memorandum of Lease.
Tenant’s counterpart of the Memorandum of Lease. 5



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase006.jpg]
6.3 Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered to Seller the following: A. Net Purchase Price. The net Purchase Price
due at Closing under this Agreement. B. As Is Agreement. The As Is Agreement of
Buyer in the form of Exhibit D attached hereto. C. Bring-Down Certificate. A
reaffirmation of the representations, warranties and covenants set forth in
Paragraph 8.5 hereof in the form of Exhibit H attached hereto. D. Closing
Document Counterparts. Executed counterparts of any of the Closing Documents
described in Paragraph 6.2 which are also to be signed by Buyer. E. SNDA.
Buyer’s, Master Tenant’s, Landlord’s and Lender’s counterparts to the SNDA. F.
Non-Disturbance Agreement. Buyer’s, Master Tenant’s, Landlord’s and Lender’s
counterparts to the Non-Disturbance Agreement. G. Landlord Agreement. The
Landlord Agreement, executed by Buyer, Master Tenant and Landlord. H. Other
Instruments. Such other funds, instruments or documents as may be necessary to
effect or carry out the purposes of this Agreement, subject to Buyer’s prior
approval thereof, which approval shall not be unreasonably withheld or delayed.
I. Lease. Landlord’s counterpart of the Lease. J. Memorandum of Lease.
Landlord’s counterpart of the Memorandum of Lease. K. Leasehold Policy
Requirements. Such instruments or documents as the Title Company may reasonably
require of Titleholder, Master Tenant or Landlord in order to issue a leasehold
policy insuring Tenant’s interest under the Lease including, but not limited to,
copies of the lease agreements evidencing the interest of Master Tenant and
Landlord in the Property and documents evidencing the legal existence and
organizational power and authority or Title Holder Master Tenant and Landlord to
enter into such agreements. 6.4 Buyer’s Ability to Close. Buyer covenants to
Seller that Buyer shall, as of the Closing Date, have sufficient immediately
available funds (through financing sources or otherwise) to pay the balance of
the net Purchase Price required pursuant to the foregoing subparagraph 6.3(A).
7. Prorations and Closing Costs. 7.1 Prorations. The parties acknowledge that
there shall be no prorations of any expense items with respect to the Property
at Closing, all such items being addressed in the Lease. 6



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase007.jpg]
7.2 Seller’s Closing Costs. Seller shall pay the following: (a) the fees and
expenses of Seller’s attorneys; (b) the costs (including recording costs) of any
cure of title defects required of Seller hereunder; and (c) all transfer,
documentary, excise, recording or other taxes or assessments imposed by virtue
of the Transaction. 7.3 Buyer’s Closing Costs. Buyer shall pay the following:
(a) all costs of Buyer’s Due Diligence, (b) the fees and expenses of Buyer’s
attorneys, (c) all costs related to any financing to be obtained by Buyer; (d)
all recording charges due on recordation of any Closing Documents, (e) all
escrow agent fees (if any are charged in connection with this Transaction), and
(f) the costs, expenses and premiums for the Title Commitment and the Title
Policy (including all examinations and reports in connection therewith) and for
any endorsements to the Title Policy, any reinsurance required by Buyer, and any
loan policy of title insurance. 8. Representations and Warranties. 8.1 Seller’s
Representations and Warranties. Seller represents and warrants to Buyer as
follows: A. Organization, Power and Authority. Seller is duly organized, validly
existing and in good standing under the Laws of the State of Delaware; is, to
the extent required by Law, duly qualified to do business in the State in which
the Land is located; and has all necessary power to execute and deliver this
Agreement and perform all its obligations hereunder. Seller has the full power
and authority to enter into and perform this Agreement and the execution,
delivery and performance of this Agreement by Seller (i) has been duly and
validly authorized by all necessary action on the part of Seller, (ii) does not
conflict with or result in a violation of the organizational documents of
Seller, or any judgment, order or decree of any court or arbiter in any
proceeding to which Seller is a party, and, (iii) does not conflict with or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which Seller is bound or to which it
is a party. B. No Other Agreements. Seller has not entered into any currently
effective agreement (other than this Agreement) to sell or dispose of all or any
portion of its interest in and to the Property. Except as set forth in the
Sublease or disclosed in the Record Exceptions, Seller has not entered into any
options, puts, calls, rights of first offer, opportunity or refusal, or other
preemptive rights to purchase or occupy the Property which are in effect as of
the Effective Date. C. Possession. As of the Effective Date, no party other than
Seller, Tenant and Subtenant is in possession or occupancy of the Real Property
or any part thereof. D. Foreign Entity. Seller is not a “foreign person” as such
phrase is defined in Section 1445 of the United States Internal Revenue Code. E.
Notice of Violations. To Seller’s knowledge, Seller has received no written
notice (i) from any governmental authority that the Property is not in material
compliance with all applicable laws, except for such failures to comply, if any,
which have been remedied; or (ii) from any insurance company or underwriter of
any defect that would adversely affect the insurability of the Property or cause
an increase in insurance premiums with respect to the Property. 7



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase008.jpg]
F. Condemnation. To Seller’s knowledge, Seller has not received any written
notice of any (i) pending, contemplated, threatened or anticipated condemnation
of any part of the Real Property, or (ii) widening, change of grade or
limitation on the use of streets abutting the Land. G. No Bankruptcy. Seller has
not (A) commenced a voluntary case, or, to Seller’s knowledge, had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors. H. Pending Actions or Proceedings. There are no actions or
proceedings pending or, to Seller’s knowledge, threatened against Seller or
relating to the Property which, if decided adversely, would impair Seller’s
ability to perform its obligations under this Agreement or prevent the use of
the Land for the purposes for which Tenant currently uses it. I. Other
Prohibitions. Neither Seller nor, to Seller’s knowledge, any person owning a
direct interest in Seller (i) is included on any Government List; (ii) has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 133224 (September 23, 2001) or in any enabling
or implementing legislation or other Presidential Executive Orders in respect
thereof; (iii) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any offense under the
criminal laws against terrorists, the criminal laws against money laundering,
the Bank Secrecy Act, as amended, the Money Laundering Control Act of 1986, as
amended, or the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001,
Public Law 107-56 (October 26, 2001), as amended; or (iv) to Seller’s knowledge,
is currently under investigation by any governmental authority for alleged
criminal activity. 8.2 Seller’s Warranties Deemed Modified. Because Buyer’s
primary reliance on the status of the matters addressed by Seller’s Warranties
is Buyer’s own Due Diligence, to the extent that Buyer knows prior to the Due
Diligence Deadline that Seller’s Warranties are inaccurate, untrue or incorrect
in any way, such Seller’s Warranties shall be deemed modified to reflect Buyer’s
knowledge. As used herein, “knows,” “knew” or “knowledge” means with respect to
any statement following such phrase that to the date hereof no information has
come to the attention of any such person or such person’s agents, which would
cause such person or its agents to believe that such statement is not true and
correct. 8.3 Claims of Breach Prior To Closing. If at or prior to the Closing,
Seller obtains actual knowledge that any Seller’s Warranty is untrue, inaccurate
or incorrect in any material respect, Seller shall give Buyer notice thereof
within five (5) Business Days of obtaining such knowledge (but, in any event,
prior to the Closing). If at or prior to the Closing Buyer or any Buyer’s
Representative obtains actual knowledge that any Seller’s Warranty is untrue,
inaccurate or incorrect in any material respect, Buyer shall give Seller notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). In either such event, Seller shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed 15 days) to attempt such cure. If any
Seller’s Warranty is untrue, inaccurate or incorrect in any material respect as
of the date made, and Seller is unable to so cure such 8



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase009.jpg]
misrepresentation or breach, then Buyer, as its sole remedy, shall elect either
(a) to waive such misrepresentation or breach and consummate the Transaction
without any reduction of or credit against the Purchase Price, or (b) to
Terminate this Agreement by notice given to Seller no later than five (5) days
after the end of such cure period, in which event the Deposit shall be returned
to Buyer and Seller shall reimburse to Buyer, within twenty (20) days after
Seller’s receipt of documentation thereof, the Buyer’s Transaction Costs. 8.4
Survival and Limits on Buyer’s Claims. Seller’s Warranties shall survive the
Closing and not be merged therein for the Survival Period and Seller shall only
be liable to Buyer hereunder for a breach of Seller’s Warranties made herein or
in any of the documents executed by Seller at the Closing with respect to which
a claim is made by Buyer against Seller in writing, specifying in reasonable
detail the circumstances giving rise to the alleged breach, within the Survival
Period. Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for breaches of Seller’s Warranties shall be
subject to Seller’s Liability Limit. Notwithstanding the foregoing, however, if
the Closing occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity, under this Agreement or
otherwise to make a claim against Seller for damages that Buyer may incur, or to
rescind this Agreement and the Transaction, as the result of any of Seller’s
Warranties being untrue, inaccurate or incorrect if (a) Buyer knew that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing (Buyer’s remedy being as set forth in Paragraph 8.3), or (b) Buyer’s
damages as a result of such representations or warranties being untrue,
inaccurate or incorrect are reasonably estimated to aggregate less than
$37,500.00. 8.5 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller as follows: A. Organization, Power and Authority. Buyer is
duly organized, validly existing and in good standing under the Laws of the
State of Delaware; is, to the extent required by Law, duly qualified to do
business in the State in which the Land is located; and has all necessary power
to execute and deliver this Agreement and perform all its obligations hereunder.
Buyer has the full power and authority to enter into and perform this Agreement
and the execution, delivery and performance of this Agreement by Buyer (i) has
been duly and validly authorized by all necessary action on the part of Buyer,
(ii) does not conflict with or result in a violation of the organizational
documents of Buyer, or any judgment, order or decree of any court or arbiter in
any proceeding to which Buyer is a party, and (iii) does not conflict with or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which Buyer is bound or to which it
is a party. There are no lawsuits pending against Buyer or, to Buyer’s
knowledge, threatened, the outcome of which could adversely affect Buyer’s
ability to purchase the Property or otherwise perform its obligations under this
Agreement. B. Sophisticated Buyer. Buyer is experienced in the ownership and
operation of properties like and in the locale of the Property, and has
experience in the acquisition, ownership and operation of properties similar to
the Property. Buyer warrants and represents that it has the ability through its
own employees, or through agents, independent contractors, consultants or other
experts with whom it has a relationship, to evaluate fully the material
characteristics of the Property and to assess fully all issues pertaining to
title to the Real Property, the value of the Property, the rights and
liabilities of Buyer as the successor to Seller, the structural integrity and
soundness of all improvements and structures located on the Real Property, the
environmental condition of the 9



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase010.jpg]
Property, and the compliance of the Property with all Laws. Accordingly, Buyer
acknowledges that, except for Seller’s Warranties, Buyer has not and will not
rely upon any warranty, representation, statement of fact, or other information
made by or furnished by or on behalf of Seller or any of its affiliates. C.
Funds. Buyer has sufficient funds in immediately available cash to pay the
Deposit. D. No Bankruptcy. Buyer has not (A) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors. E. Other Prohibitions. Neither Buyer nor any person controlling Buyer
(i) is included on any Government List; (ii) has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 133224 (September 23, 2001) or in any enabling or implementing
legislation or other Presidential Executive Orders in respect thereof; (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any offense under the criminal laws against
terrorists, the criminal laws against money laundering, the Bank Secrecy Act, as
amended, the Money Laundering Control Act of 1986, as amended, or the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001, Public Law 107-56
(October 26, 2001), as amended; or (iv) to Buyer’s knowledge, is currently under
investigation by any governmental authority for alleged criminal activity. 9.
Casualty and Condemnation. 9.1. Minor Damage. In the event of loss or damage to
the Property or any portion thereof which is not “major” (as hereinafter
defined), then Seller shall have the following option: A. Purchase Price
Reduction. If the loss or damage is a fire or other casualty event, but not a
condemnation event, reduce the Purchase Price by an amount equal to the cost
(the “Restoration Cost”) of restoring the Property to a condition substantially
identical to that of the Property prior to the event of damage, as determined by
a general contractor licensed by the State of [__] selected by Seller and
reasonably approved by Buyer; or B. Assignment. If the loss or damage is a fire
or other casualty event or a condemnation event, assign to Buyer all of Seller’s
right to any claims and proceeds Seller may have with respect to any casualty
related insurance policies (including, without limitation, rental loss proceeds
applicable to the period on and after the Closing) or condemnation awards
relating to the premises in question, and the Purchase Price shall be reduced by
an amount equal to the uninsured portion of the Restoration Cost (including,
without limitation, the deductible amount under Seller’s insurance policy); or
10



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase011.jpg]
C. Neither of the Foregoing. Elect neither to reduce the Purchase Price nor
assign insurance proceeds and/or condemnation awards pursuant to the foregoing
subparagraphs A. and B. Seller shall make the elections required by this
Paragraph 9.1 by written notice delivered to Buyer within ten (10) days
following the date on which the Restoration Cost is determined and, if Seller
fails to deliver its written election within such ten (10) day period, then
Seller shall be deemed to have made the election under subparagraph C. above. If
Seller makes an election under the foregoing subparagraphs A. or B., then this
Agreement shall remain in full force and effect and the parties shall proceed to
Closing as contemplated by this Agreement; provided that Seller shall reduce the
Purchase Price and/or assign insurance and/or condemnation proceeds as provided
in the foregoing subparagraphs A. or B., as applicable. However, if Seller makes
(or is deemed to have made) the election under subparagraph C. above, then Buyer
shall have the right to Terminate this Agreement by written notice delivered to
Seller within five (5) days after receiving Seller’s election (or deemed
election), in which event Buyer shall receive a refund of the Deposit (unless
such loss or damage is caused by or contributed to by Buyer in which event Buyer
shall not be entitled to a return of the Deposit) and neither party shall have
any further obligation to the other under this Agreement (except for those
obligations which expressly survive the termination hereof). 9.2. Major Damage.
In the event of a “major” loss or damage, Buyer may terminate this Agreement by
written notice to Seller, in which event the Deposit shall be returned to Buyer
unless such loss or damage is caused by or contributed to by Buyer in which
event Buyer shall not be entitled to a return of the Deposit. If Buyer does not
elect to Terminate this Agreement within ten (10) days after Seller sends Buyer
written notice of the occurrence of major loss or damage, then Buyer shall be
deemed to have elected to proceed with Closing. 9.3. Definition of “Major” Loss
or Damage. For purposes of the foregoing Paragraphs 9.1 and 9.2, “major” loss or
damage refers to the following: (a) Any loss or damage to the Property or any
portion thereof such that the cost of restoring the premises in question to a
condition substantially identical to that of the premises in question prior to
the event of damage would be, in the opinion of an architect selected by Seller
and reasonably approved by Buyer, equal to or greater than Three Hundred Fifty
Thousand and No/100 Dollars ($350,000.00), (b) Any loss that is not fully
covered by insurance, and (c) with respect to condemnation, any improvements or
access to the Property or more than ten percent (10%) of the Land is condemned
or taken or threatened to be condemned or taken. 10. Other Conditions to
Closing. The obligations of Buyer and Seller to close the Transaction shall be
further subject to the satisfaction at or prior to Closing of the conditions
precedent set forth in this Paragraph 10. 10.1 Conditions to Buyer’s
Obligations. The conditions precedent to Buyer’s obligations at Closing
referenced above are as follows, any or all of which may be waived by Buyer, at
its sole option: A. Representations. Seller’s Warranties, subject to Paragraphs
8.2 and 8.3, shall be true and correct in all material respects on and as of the
Closing Date, except as modified in a manner permitted by this Agreement, as if
made on and as of such date except to the extent that they expressly relate to
an earlier date. 11



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase012.jpg]
B. Seller Compliance. Seller shall have performed all of the covenants,
undertakings and obligations under this Agreement to be performed or complied
with by Seller at or prior to the Closing. C. Title Policy. At Closing, Seller
shall have conveyed title to the Real Property as will enable the Title Company
to issue the Title Policy (or a specimen or proforma policy thereof or “marked”
Title Commitment) to Buyer subject only to the Permitted Title Exceptions and
consistent with Paragraph 4.3 hereof. If the condition set forth in this
subparagraph C. has not been satisfied as of the Closing Date, and has not been
waived by Buyer as of such date, Buyer may, as its sole and exclusive remedy,
elect to Terminate this Agreement by notice to Seller and receive a return of
the Deposit. 10.2 Conditions to Seller’s Obligations. The conditions precedent
to Seller’s obligations at Closing referenced above are as follows, any or all
of which may be waived by Seller, at its sole option: A. Representations.
Buyer’s warranties set forth in Paragraph 8.5 shall be true and correct in all
material respects on and as of the Closing Date, except as modified in a manner
permitted by the Agreement, as if made on and as of such date except to the
extent that they expressly relate to an earlier date. B. Buyer Compliance. Buyer
shall have performed all of the covenants, undertakings and obligations to be
performed or complied with by Buyer at or prior to the Closing. 10.3 Conclusive
Waiver of Conditions. By closing the Transaction, Seller and Buyer shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Paragraphs 10.1 and 10.2, respectively. 11. Other
Transaction Issues. 11.1 Brokers. Each party represents to the other that such
party has not incurred any obligation to any broker or real estate agent with
respect to the purchase or sale of the Property or the lease of the Real
Property. Seller and Buyer each hereby (a) represent and warrant to the other
that it has not employed, retained or consulted any other broker, agent, or
finder in carrying on a negotiation in connection with this Agreement or the
Transaction, and (b) indemnifies and agrees to hold the other harmless from and
against any and all claims, demands, causes of action, debts, liabilities,
judgments and damages (including costs and reasonable attorneys’ fees actually
incurred in connection with the enforcement of this indemnity) which may be
asserted or recovered against the indemnified party on account of any brokerage
fee, commission or other compensation arising by reason of the indemnitor’s
breach of this representation and warranty. 11.2 Confidentiality. Buyer and
Seller, for the benefit of each other, hereby agree that they will not release
or cause or permit to be released, and will use best efforts to prevent the
Buyer’s Representatives and Seller’s Representatives, respectively, from
releasing or causing or permitting the release of, any press notices, publicity
(oral or written) or advertising promotion relating to, or otherwise announce or
disclose or cause or permit to be announced or disclosed, in any manner
whatsoever, the terms, conditions or substance of this Agreement or the
Transaction. The foregoing 12



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase013.jpg]
shall not preclude either party from (a) discussing the substance or any
relevant details of the transactions contemplated in this Agreement with any of
its representatives, employees, agents or consultants, or the Title Company; (b)
complying with any Laws applicable to such party, including, without limitation,
governmental regulatory, disclosure, tax and reporting requirements; (c)
disclosing the terms of the Transaction to the extent necessary in connection
with any tax appeal either party may pursue with respect to the Property; or (d)
disclosing the terms of the Transaction to the extent necessary in written
filings, evidence or testimony made or given in connection with any court
proceedings either party may pursue in the event of the other party’s alleged
default hereunder. Buyer and Seller shall indemnify and hold the other harmless
from and against any and all Liabilities suffered or incurred by the indemnified
party and arising out of or in connection with a breach by Buyer or Seller, as
the case may be, of the provisions of this Paragraph. The obligations of Buyer
contained in this Paragraph shall survive the Closing or the earlier termination
of this Agreement; provided, however, that Buyer shall be permitted to announce
the Transaction in a press release after Closing, the substance of which release
shall be subject to Seller’s prior review and approval, which approval shall not
be unreasonably withheld. 11.3 Indemnity. Buyer hereby agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) arising out of or resulting from the entry on the
Property and/or the conduct of any Due Diligence by Buyer or any of Buyer’s
Representatives at any time prior to the Closing; provided, however, that the
foregoing indemnity shall not apply to any Liabilities to the extent such
Liabilities arise out of the negligence or intentional acts of Seller or the
mere discovery by Buyer of a pre-existing condition at the Property. The
foregoing indemnity shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement. 11.4 Tax Appeals. Seller shall have the
right to continue and to control the progress of and to make all decisions with
respect to any contest of the real estate taxes and personal property taxes for
the Property due and payable during any Tax Year prior to the Closing Tax Year.
Subject to the terms and conditions of the Lease, the lessee under the Lease
shall have the right to continue and to control the progress of and to make all
decisions with respect to any contest of the real estate taxes and personal
property taxes for the Property due and payable during the Closing Tax Year, and
Seller shall assign to the lessee at Closing all of its rights to continue any
such appeal. Buyer and Seller agree to cooperate with each other and to execute
any and all documents reasonably requested in furtherance of the foregoing, at
no out-of-pocket cost or expense to Buyer. The provisions of this paragraph
shall survive the Closing. 12. Default at or Prior to Closing. 12.1 Buyer
Default. Except as set forth hereinbelow, if Buyer defaults in the observance or
performance of its covenants and obligations hereunder, or in the event of any
breach by Buyer of any of the representations and warranties set forth in
Paragraph 8.5, and such default or breach continues for five (5) Business Days
after the date Seller gives notice demanding cure thereof, or if Buyer defaults
in the observance or performance of its covenants and obligations under the
Related Contract beyond any cure period afforded to Buyer pursuant to the terms
thereof, Seller shall be entitled, as its sole and exclusive remedy therefor, to
Terminate this Agreement by notice to Buyer of such termination and to receive
payment of the Deposit as full liquidated damages for such default or breach of
Buyer, the parties hereto acknowledging the difficulty of ascertaining the
actual damages in the event of such a default or breach, that it is impossible
more precisely to estimate the damages 13



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase014.jpg]
to be suffered by Seller upon Buyer’s default or breach, that such forfeiture of
the Deposit is intended not as a penalty, but as full liquidated damages and
that such amount constitutes a reasonable good faith estimate of the potential
damages arising therefrom, it being otherwise difficult or impossible to
estimate Seller’s actual damages which would be suffered by Seller in the event
of default or breach by Buyer. Except with respect to any right, obligation or
liability which survives Closing or termination of this Agreement, including any
indemnification provisions set forth in this Agreement, and except as set forth
in Paragraph 14.17, Seller’s right to Terminate this Agreement and receive
payment of the Deposit as full liquidated damages, are Seller’s sole and
exclusive remedies in the event of default or breach hereunder by Buyer, and
Seller hereby waives, relinquishes and releases any and all other rights and
remedies (except any that survive Closing or termination pursuant to the express
provisions of this Agreement), including, but not limited to: (A) any right to
sue Buyer for damages or to prove that Seller’s actual damages exceed the
Deposit which is hereby provided Seller as full liquidated damages, (B) any
right to sue Buyer for specific performance, or (C) any other right or remedy
which Seller may otherwise have against Buyer, either at law, or equity or
otherwise, including, without limitation, the right to seek and/or receive
consequential damages. 12.2 Seller Default. If Seller defaults in the observance
or performance of its covenants and obligations hereunder, and such default
continues for five (5) Business Days after the date Buyer gives notice demanding
cure of such default, in either such event, Buyer shall be entitled, as its sole
and exclusive remedy therefor, to Terminate this Agreement by giving Seller
notice of such termination and to receive the Deposit from Escrow Agent, in
which event Seller shall reimburse to Buyer, within twenty (20) days after
Seller’s receipt of reasonable documentation thereof, the Buyer’s Transaction
Costs. Except with respect to any right, obligation or liability which survives
Closing or termination of this Agreement, including any indemnification
provisions set forth in this Agreement, Buyer’s right to so Terminate this
Agreement and receive reimbursement of all Buyer’s Transaction Costs as
described in the foregoing sentence is Buyer’s sole and exclusive remedy
hereunder in the event of default hereunder by Seller, and Buyer hereby waives,
relinquishes and releases any and all other rights and remedies (except any that
survive Closing or termination pursuant to the express provisions of this
Agreement), including, but not limited to: (A) any right to sue for damages
(except to compel Seller to make the reimbursement described in the foregoing
sentence), (B) any right to sue Seller for specific performance, or (C) any
other right or remedy which Buyer may otherwise have against Seller either at
law, in equity or otherwise, including, without limitation, the right to seek
and/or receive consequential damages. 13. Notices. All notices, consents,
approvals and other communications which may be or are required to be given by
either Seller or Buyer under this Agreement shall be properly given only if made
in writing and sent by (a) hand delivery; (b) a nationally recognized overnight
delivery service (such as Federal Express or UPS Next Day Air), with all
delivery charges paid by the sender; or (c) by email, provided that the sender
also delivers the same notice in accordance with either of the foregoing
subparagraphs (a) or (b) no later than the next business day after such email is
sent, in each instance addressed to Buyer or Seller, as applicable, as set forth
below. Such notices shall be deemed given on the date of delivery or rejection
of delivery. Said notice addresses are as follows (and Seller and Buyer shall
have the right to designate changes to their respective notice addresses,
effective five (5) days after giving notice thereof): 14



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase015.jpg]
If to Seller: ABP [__] LLC c/o BlueLinx Corporation 1950 Spectrum Circle, Suite
300 Marietta, Georgia 30067 Attn: General Counsel with a copy to: ABP [__] LLC
c/o BlueLinx Corporation 1950 Spectrum Circle, Suite 300 Marietta, Georgia 30067
Attn: Shyam K. Reddy, Chief Transformation Officer Email:
shyam.reddy@bluelinxco.com If to Buyer: BIG Acquisitions LLC 9450 W. Bryn Mawr,
Suite 750 Rosemont, Illinois 60018 Attention: Michael W. Brennan E-Mail:
mbrennan@brennanllc.com with a copy to: Brennan Investment Group 9450 W. Bryn
Mawr, Suite 750 Rosemont, Illinois 60018 Attention: Samuel A. Mandarino E-Mail:
smandarino@brennanllc.com and with a copy to: Attention: E-Mail: 14. General
Provisions. 14.1 Execution Necessary. This Agreement shall not be binding upon
Seller unless fully executed and delivered by a proper official of Seller, and
no action taken by Seller’s representatives shall be deemed an acceptance of
this Agreement until this Agreement has been so executed by Seller and delivered
to Buyer. 14.2 Counterparts. This Agreement may be executed in separate
counterparts. It shall be fully executed when each party whose signature is
required has signed at least one counterpart even though no one counterpart
contains the signatures of all of the parties to this Agreement. 14.3 Successors
and Assigns. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Buyer shall not have the
right to assign or delegate any right, duty or obligation of Buyer under this
Agreement to any other party without the prior 15



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase016.jpg]
written consent of Seller, which consent Seller may grant or withhold in its
sole and absolute discretion, and any such assignment without Seller’s consent
shall be null and void ab initio. Notwithstanding the foregoing, Buyer shall
have the right to assign this Agreement to (a) an affiliate of Buyer which is
under common control with Buyer or (b) an entity owned by a corporate services
company pursuant to a corporate services agreement with either (1) Buyer or (2)
any entity under common control with Buyer. Any such assignee so consented to by
Seller or otherwise permitted pursuant to the terms of the foregoing sentence of
this paragraph shall be designated by Buyer by the delivery to Seller of a
written assignment of this Agreement pursuant to which Buyer’s obligations
hereunder are expressly assumed by such assignee, together with delivery to
Seller of evidence reasonably satisfactory to Seller of the valid legal
existence of Buyer’s assignee, its qualification (if necessary) to do business
in the jurisdiction in which the Property is located and of the authority of
Buyer’s assignee to execute and deliver any and all documents required of Buyer
under the terms of this Agreement, which items shall be received by Seller not
less than three (3) Business Days prior to the Closing Date; notwithstanding the
foregoing, the exercise of such right by Buyer shall not relieve Buyer of any of
its obligations and liabilities hereunder including obligations and liabilities
which survive the Closing or the termination of this Agreement, nor shall any
such assignment alter, impair or relieve such assignee from the waivers,
acknowledgements and agreements of Buyer set forth herein, all of which are
binding upon the assignee of Buyer. In the event of any permitted assignment by
Buyer, any assignee shall assume any and all obligations and liabilities of
Buyer under this Agreement but, notwithstanding such assumption, Buyer shall
continue to be liable hereunder. 14.4 Governing Law. This Agreement shall be
governed by the Laws of the state in which the Land is located. 14.5 Entire
Agreement. This Agreement and all the exhibits referenced herein and annexed
hereto contain the entire agreement of the parties hereto with respect to the
matters contained herein, and no prior agreement or understanding pertaining to
any of the matters connected with this Transaction shall be effective for any
purpose. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. 14.6 Time Is of the Essence. TIME IS OF THE ESSENCE of the
Transaction and this Agreement. 14.7 Interpretation. The titles, captions and
paragraph headings are inserted for convenience only and are in no way intended
to interpret, define, limit or expand the scope or content of this Agreement or
any provision hereof. If any party to this Agreement is made up of more than one
person or entity, then all such persons and entities shall be included jointly
and severally, even though the defined term for such party is used in the
singular in this Agreement. If any time period under this Agreement ends on a
day other than a Business Day, then the time period shall be extended until the
next Business Day. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Agreement and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated. 16



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase017.jpg]
14.8 Survival. The covenants, agreements, indemnities, representations and
warranties contained herein shall not survive the Closing Date or any
termination of this Agreement, except as set forth in Paragraphs 8, 11, 13 and
14, each of which shall survive the Closing or any earlier termination of this
Agreement (limited, as applicable, as set forth therein). 14.9 Exclusive
Application. Nothing in this Agreement is intended or shall be construed to
confer upon or to give to any person, firm or corporation other than Buyer and
Seller hereto any right, remedy or claim under or by reason of this Agreement.
All terms and conditions of this Agreement shall be for the sole and exclusive
benefit of the parties hereto, and such benefit may not be assigned by Buyer
except as set forth in Paragraph 14.3. 14.10 Partial Invalidity. If all or any
portion of any of the provisions of this Agreement shall be declared invalid by
Laws applicable thereto, then the performance of said offending provision shall
be excused by the parties hereto; provided, however, that, if the performance of
such excused provision materially affects any material aspect of this
Transaction and the other party does not upon demand enter into a modification
or separate agreement which sets forth in valid fashion the covenants of such
offending provision in a manner which counsel to both parties determine is
valid, then the party hereto for whose benefit such excused provision was
inserted in this Agreement shall have the right, exercisable by notice given to
the other party within ten (10) days after such provision is so declared
invalid, to Terminate this Agreement. 14.11 Waiver Rights. Buyer reserves the
right to waive, in whole or in part, any provision hereof which is for the
benefit of Buyer. Seller reserves the right to waive, in whole or in part, any
provision hereof that is for the benefit of Seller. 14.12 No Implied Waiver.
Except as otherwise expressly provided in this Agreement, no waiver by Seller or
Buyer of any provision hereof shall be deemed to have been made unless expressed
in writing and signed by such party, and no delay or omission in the exercise of
any right or remedy accruing to Seller or Buyer upon any breach under this
Agreement shall impair such right or remedy or be construed as a waiver of any
such breach theretofore or thereafter occurring. The waiver by Seller or Buyer
of any breach of any term, covenant or condition herein stated shall not be
deemed to be a waiver of any other breach, or of a subsequent breach of the same
or any other term, covenant or condition herein contained. 14.13 Rights
Cumulative. All rights, powers, options or remedies afforded to Seller or Buyer
either hereunder or by Law shall be cumulative and not alternative, and the
exercise of one right, power, option or remedy shall not bar other rights,
powers, options or remedies allowed herein or by Law, unless expressly provided
to the contrary herein. 14.14 Attorneys’ Fees. Should either party employ an
attorney or attorneys to enforce any of the provisions hereof or to protect its
interest in any manner arising under this Agreement, or to recover damages for
breach of this Agreement, the non-prevailing party in any action pursued in a
court of competent jurisdiction (the finality of which is not legally contested)
shall pay to the prevailing party all reasonable costs, damages and expenses,
including attorneys’ fees, expended or incurred in connection therewith. 17



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase018.jpg]
14.15 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT. 14.16 Signatures. Signatures to this Agreement transmitted by
electronic copy shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original to this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own signature delivered by electronic
copy and shall accept the electronic copy of the signature of the other party to
this Agreement. 14.17 No Recordation. Seller and Buyer each agrees that neither
this Agreement nor any memorandum or notice hereof shall be recorded and Buyer
shall not file any notice of pendency or other instrument (other than a
judgment) against the Property or any portion thereof in connection herewith.
Buyer expressly acknowledges and agrees that, in the event of any breach by
Buyer of its obligations as set forth in the foregoing sentence, the provisions
of Paragraph 12.1 limiting Seller’s remedies shall not apply, and that Seller
shall, in such event, be entitled to any remedy which Seller may otherwise have
against Buyer, whether at law or in equity, or otherwise, including, without
limitation, the right to seek and/or receive consequential damages. 14.18
Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller’s Warranties for which a claim is timely made by Buyer)
shall not exceed Seller’s Liability Limit. The provisions of this section shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement. 14.19 Exhibits and Schedules. All exhibits and schedules
referred to in, and attached to, this Agreement are hereby incorporated herein
in full by this reference. 15. Earnest Money and Escrow Agent. The Escrow
Deposits shall be held by Escrow Agent, in trust, and disposed of only in
accordance with the following provisions: 15.1 Deposit. Escrow Agent shall not
invest the Escrow Deposits or commingle the Escrow Deposits with any funds of
Escrow Agent or others. 15.2 Delivery at Closing. If the Closing occurs, Escrow
Agent shall deliver the Escrow Deposits to, or upon the instructions of, Buyer
and Seller on the Closing Date. 15.3 Return or Delivery of Deposit Outside
Closing. Escrow Agent shall deliver the Escrow Deposits to Seller or Buyer only
in accordance with the terms of this Paragraph 18



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase019.jpg]
15.3. Upon receipt of a written demand for the Escrow Deposits from Buyer prior
to the Due Diligence Deadline, Escrow Agent shall promptly deliver the Escrow
Deposits to Buyer. Upon receipt of a written demand for the Escrow Deposits from
either Buyer or Seller at any time thereafter, Escrow Agent shall give notice to
the other party of such demand. Thereafter, (a) if Escrow Agent does not receive
a written objection from the other party to the proposed payment within five (5)
days after the giving of such notice, then Escrow Agent is hereby authorized to
make such payment, but (b) if Escrow Agent does receive such written objection
within such period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions signed by Seller and Buyer or a final
judgment of a court. In the event of any return of the Deposit to Buyer pursuant
to Paragraph 4.5, One Hundred and No/100 Dollars ($100.00) thereof shall be
payable to Seller, and such amount shall in effect constitute option money,
making this Agreement binding even if any conditions or provisions herein are
entirely within the discretion or control of Buyer. 15.4 Stakeholder. The
parties acknowledge that Escrow Agent is acting solely as a stakeholder at their
request and for their convenience, that Escrow Agent shall not be deemed to be
the agent of either of the parties, and that Escrow Agent shall not be liable to
either of the parties for any action or omission on its part taken or made in
good faith, and not in disregard of this Agreement, but shall be liable for its
negligent acts and for any Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller or Buyer resulting from Escrow
Agent’s mistake of Law respecting Escrow Agent’s scope or nature of its duties.
Seller and Buyer shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by Escrow Agent in bad faith, in disregard of this Agreement or
involving negligence on the part of Escrow Agent. 15.5 Taxes. The party
receiving the Escrow Deposits (or the benefit thereof) shall pay any income
taxes on any interest earned on the Escrow Deposits. 15.6 Execution by Escrow
Agent. Escrow Agent has executed this Agreement in order to confirm that Escrow
Agent has received and shall hold the Escrow Deposits, in escrow, and shall
disburse the Escrow Deposits pursuant to the provisions of this Paragraph 15.
[The remainder of this page has been intentionally left blank. Signatures begin
on the following page.] 19



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase020.jpg]
IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Effective Date. SELLER: ABP [__] LLC, a Delaware limited liability company By:
Justin B. Heineman, Vice President and Corporate Secretary Date signed: BUYER:
BIG ACQUISITIONS LLC, an Illinois limited liability company By: Name: Title:
Date signed: 20



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase021.jpg]
The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Paragraph 15. ESCROW AGENT:
___________________________ By: ______________________________ Name:
________________________ Title: _________________________ Date signed: 21



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase022.jpg]
SCHEDULE A “Agreement” shall mean this Purchase and Sale Agreement. “Assignment”
shall mean an Assignment of Intangible Property in the form attached hereto as
Exhibit I. “Business Day” shall mean Monday through Friday excluding holidays
recognized by the state government of the State in which the Property is
located. “Buyer” shall mean the buyer referenced in the first paragraph of this
Agreement. “Buyer’s Reports” shall mean the results of any examinations,
inspections, investigations, tests, studies, analyses, appraisals, evaluations
and/or investigations prepared by or for or otherwise obtained by Buyer or
Buyer’s Representatives in connection with Buyer’s Due Diligence. “Buyer’s
Representatives” shall mean Buyer’s officers, employees, agents, advisors,
representatives, attorneys, accountants, consultants, lenders, investors,
contractors, architects and engineers. “Buyer’s Transaction Costs” shall mean,
to the extent that Buyer has provided to Seller reasonable documentation
thereof, Buyer’s reasonable actual out-of-pocket Due Diligence expenses incurred
in connection with the Transaction after the Effective Date, in an aggregate
amount not to exceed $125,000.00. “Certificate” shall mean a certificate in the
form attached hereto as Exhibit J. “Closing” shall mean the consummation and
closing of the Transaction. “Closing Date” shall mean the date on which the
Closing occurs, which shall be on or before the Closing Deadline. “Closing
Deadline” shall mean the date that is ten (10) days after the Due Diligence
Deadline. “Closing Documents” shall mean the documents and instruments delivered
by Buyer and Seller, in order to consummate the Transaction. “Closing Tax Year”
shall mean the Tax Year in which the Closing Date occurs. “Condemnation
Proceeding” shall mean any proceeding in condemnation, eminent domain or any
written request for a conveyance in lieu thereof, or any notice that such
proceedings have been or will be commenced against any portion of the Property.
“Deed” shall mean a special warranty deed in the form attached hereto as Exhibit
E. Schedule A – Page 1 of 6



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase023.jpg]
“Deposit” shall mean the sum of One Hundred Twenty-Five Thousand and No/100
Dollars ($125,000.00), consisting of, collectively, the Initial Deposit of
Sixty-Two Thousand Five Hundred and No/100 Dollars ($62,500.00), and the
Secondary Deposit of Sixty-Two Thousand Five Hundred and No/100 Dollars
($62,500.00). “Documents” shall mean any documents and instruments applicable to
the Property or any portion thereof that Seller or any of the other Seller
Parties deliver or make available to Buyer or Buyer’ Representatives prior to
Closing or which are otherwise obtained by Buyer or Buyer’s Representatives
prior to Closing, including, but not limited to, the Title Commitment. “Due
Diligence” shall mean the investigation by Buyer and Buyer’s Representatives of
the feasibility and desirability of purchasing the Property, including all
audits, surveys, examinations, inspections, investigations, tests, studies,
analyses, appraisals, evaluations, investigations and verifications with respect
to the Property, the Documents, title matters, applicable land use and zoning
Laws and other Laws applicable to the Property, the physical condition of the
Property, the economic status of the Property, and other information and
documents regarding the Property, including, but not limited to, investigations
of the legal and physical status of the Property by such consultants, engineers
and architects as Buyer requires, structural review, examination of title to the
Property, preparation of a survey of the Land, and verification of all
information made or to be made available to Buyer with respect to Property. “Due
Diligence Deadline” shall mean 6:00 P.M. Eastern time on the date that is forty
(40) days after the Effective Date. “Effective Date” shall mean the date on
which Seller or Buyer shall have executed this Agreement, as indicated under
their respective signatures, whichever is the later to do so. “Escrow Agent”
shall mean the Title Company. “Escrow Deposits” shall mean the Deposit, and any
other sums (including, without limitation, any interest earned thereon) which
the parties agree shall be held in escrow hereunder. “Government List” shall
mean (1) the Specialty Designated Nationals and Blocked Persons Lists maintained
by the Office of Foreign Assets Control, United States Department of the
Treasury (“OFAC”), (2) the Denied Persons List and the Entity List maintained by
the United States Department of Commerce, (3) the List of Terrorists and List of
Disbarred Parties maintained by the United States Department of State, (4) any
other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the lists, laws, rules and regulations maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation, (5)
any other similar list maintained by the United States Department of State, the
United States Department of Commerce or any other governmental authority or
pursuant to any Executive Order of the President of the United States of
America, and (6) any list or qualification of “Designated Nationals” as defined
in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, as all such
Government Lists may be updated from time to time. Schedule A – Page 2 of 6



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase024.jpg]
“Initial Deposit” shall mean an amount equal to Sixty-Two Thousand Five Hundred
and No/100 Dollars ($62,500.00), in immediately available funds, to the extent
the same is deposited by Buyer in accordance with the terms of Paragraph 3.1
hereof, together with any interest earned thereon. “Land” shall mean all of
Seller’s right, title and interest in and to that certain tract or parcel of
land located in [__] County, [__] more particularly described on Exhibit A
attached hereto and commonly known as [__]. “Landlord” shall mean that certain
person or entity subleasing the Property from Master Tenant as of the Closing
Date. “Landlord Agreement” shall mean a Landlord Agreement in the form attached
to the Lease as Schedule 3.01. “Law” shall mean any federal, state or local law,
statute, ordinance, code, order, decrees, or other governmental rule, regulation
or requirement, including common law. “Lease” shall mean a Lease Agreement by
and between Landlord and Tenant, in the form attached hereto as Exhibit F.
“Lender” shall mean, collectively, any and all parties taking a security
interest in the interest of Buyer, Master Tenant or Landlord in the Real
Property, to the extent any such security interest is not intended to be
subordinate to Tenant’s interest in the Real Property under the Lease. “Lien”
shall mean any mortgage, deed of trust, security deed, lien, judgment, pledge,
conditional sales contract, security interest, past due taxes, past due
assessments, contractor’s lien, materialmen’s lien, judgment or similar
encumbrance against the Property of a monetary nature. “Liabilities” shall mean
any and all direct or indirect damages, demands, claims, payments, problems,
conditions, obligations, actions or causes of action, assessments, losses,
Liens, liabilities, costs and expenses of any kind or nature whatsoever,
including, without limitation, penalties, interest on any amount payable to a
third party, lost income and profits, and any legal or other expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
reasonably incurred in connection with investigating or defending any claims or
actions, whether or not resulting in any liability. “Master Tenant” shall mean
that certain person or entity leasing the Property from Buyer as of the Closing
Date. “Memorandum of Lease” shall mean a Memorandum of Lease in the form
attached hereto as Exhibit K. “Non-Disturbance Agreement” shall mean an
agreement in the form attached hereto as Exhibit L. “Other Interests” shall mean
the following other interests of Seller in and to the Real Property, or
pertaining thereto: (a) to the extent that the same are in effect as of the
Closing Date, any licenses, permits and other written authorizations necessary
for the use, operation or ownership of the Real Property, and (b) any guaranties
and warranties in effect with respect to any portion of the Real Schedule A –
Page 3 of 6



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase025.jpg]
Property as of the Closing Date; provided, however, that Other Interests shall
not include any such licenses, permits, authorizations, guaranties or warranties
to the extent that said items are necessary or desirable for Tenant’s use of and
operations upon the Land following Closing pursuant to the terms of the Lease.
“Permitted Title Exceptions” shall mean, subject to Buyer’s rights to review and
make objection to the status of title and survey as set forth in this Agreement,
and the right of Buyer to Terminate this Agreement pursuant to Paragraph 4.5 if
the Due Diligence is not satisfactory, the following: (a) all real estate taxes
and assessments not yet due and payable as of the Closing Date; (b) any Laws
affecting the Property; (c) the Record Exceptions; (d) the Lease; (e) the
Sublease; (f) any state of facts which would be disclosed by a current survey or
other inspection of the Land; and (g) any other matters approved as Permitted
Title Exceptions by Buyer prior to Closing or deemed approved as Permitted Title
Exceptions pursuant to this Agreement. “Property” shall mean the Real Property
and the Other Interests. “Purchase Price” is defined in the Recitals to this
Agreement. “Real Property” shall mean the Land, including, without limitation,
(a) any and all buildings located on the Land and all other improvements, (b)
all easements appurtenant to the Land and other easements, grants of right,
licenses, privileges or other agreements for the benefit of, belonging to or
appurtenant to the Land whether or not situate upon the Land, including, without
limitation, signage rights and parking rights or agreements, all whether or not
specifically referenced on Exhibit A, (c) all mineral, oil and gas rights,
riparian rights, water rights, sewer rights and other utility rights allocated
to the Land, (d) all right, title and interest, if any, of the owner of the Land
in and to any and all strips and gores of land located on or adjacent to the
Land, and (e) all right, title and interest of the owner of the Land in and to
any roads, streets and ways, public or private, open or proposed, in front of or
adjoining all or any part of the Land and serving the Land. “Record Exceptions”
shall mean all instruments recorded in the real estate records of the County in
which the Land is located which affect the status of title to the Real Property.
“Related Contract” shall mean the [__] Contract. “Remove” with respect to any
exception to title shall mean that Seller causes the Title Company to remove or
affirmatively insure over the same as an exception to the Title Policy, without
any additional cost to Buyer, whether such removal or insurance is made
available in consideration of payment, bonding, indemnity of Seller or
otherwise. “Required Removal Items” shall mean, collectively, any Title
Objections to the extent (and only to the extent) that the same (a) have not
been caused by Buyer or any Buyer’s Representatives, and (b) are either: (i)
Liens evidencing monetary encumbrances (other than liens for non-delinquent
general real estate taxes or assessments) which can be Removed by payment of
liquidated amounts, but only if such Liens have been created by written
instrument signed by Seller or assumed by written instrument signed by Seller,
and provided that in no event shall Seller be required to Remove any such Lien
which is not related to the operation of the Property by any method other than
indemnity of Seller in favor of the Title Company (for example, unrelated items
would include a judgment against such party in connection with its other
operations; whereas a mechanic’s lien for work on the Property Schedule A – Page
4 of 6



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase026.jpg]
pursuant to a contract entered into by Seller would be related to Property
operations), or (ii) liens or encumbrances (including, but not limited to,
Liens) created by Seller after the Effective Date. “Secondary Deposit” shall
mean an amount equal to Sixty-Two Thousand Five Hundred and No/100 Dollars
($62,500.00), in immediately available funds, to the extent the same is
deposited by Buyer in accordance with the terms of Paragraph 3.1 hereof,
together with any interest earned thereon. “Seller” shall mean the seller
referenced in the first paragraph of this Agreement. “Seller Parties” shall mean
and include, collectively, (a) Seller; (b) its counsel; (c) any direct or
indirect owner of any beneficial interest in Seller, or any subsidiaries,
parents or affiliates of Seller; (d) any officer, director, employee, affiliate,
principal, partner, shareholder, representative or agent of Seller, its counsel
or any direct or indirect owner of any beneficial interest in Seller or of any
subsidiaries, parents or affiliates of Seller; and (e) any other entity or
individual affiliated or related in any way to any of the foregoing, and their
successors and assigns. “Seller’s knowledge” or words of similar import shall
refer only to the actual knowledge of Shyam K. Reddy, Chief Transformation
Officer, and Gary Cummings, and shall not be construed to refer to the knowledge
of any other Seller Party, or to impose or have imposed upon such individual any
duty to investigate the matters to which such knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of such individual
arising out of any of the Seller’s Warranties. “Seller’s Liability Limit” shall
mean an amount equal to the Purchase Price. “Seller’s Representatives” shall
mean Seller’s officers, employees, agents, advisors, representatives, attorneys,
accountants, consultants, investors, contractors, architects and engineers.
“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Paragraph 8.1, as the same may be deemed modified or waived by Buyer
pursuant to this Agreement. “SNDA” shall mean an agreement in the form attached
hereto as Exhibit M. “Sublease” shall mean that certain [__] by and between
BlueLinx Corporation and Subtenant, as amended by [__] by and between Tenant and
Subtenant. “Subtenant” shall mean [__]. “Survey” shall mean an ALTA survey of
the Property prepared by a surveyor licensed in the State in which the Property
is located, to be certified to Seller and Buyer. “Survival Period” shall mean
the first 180 days after Closing. “Tax Year” shall mean the year period
commencing on January 1 of each calendar year and ending on December 31 of each
calendar year. “Tenant” shall mean [__]. Schedule A – Page 5 of 6



--------------------------------------------------------------------------------



 
[exhibit101formofpurchase027.jpg]
“Terminate” shall mean the termination of this Agreement by notice from Buyer or
Seller, as applicable, as set forth this Agreement, in which event thereafter
neither party hereto shall have any further rights, obligations or liabilities
hereunder except to the extent that any right, obligation or liability set forth
herein expressly survives termination of this Agreement. “Title Commitment”
shall mean the Commitment of the Title Company to issue the Title Policy, which
commitment shall include hyperlinks providing access to copies of the Record
Exceptions referenced therein. “Title Company” shall mean Stewart Title Guaranty
Company, National Title Services, One Washington Mall, Suite 1400, Boston,
Massachusetts 02108, Attn: Gayle Bourdeau, Esq., or such other title insurance
company as may be designated by Seller in writing from time to time. “Title Cure
Deadline” shall mean 6:00 P.M. Eastern time on that day which is 15 days after
the date on which Buyer delivers to Seller the Title Objections. “Title
Objections” shall mean any defects in title (including any Record Exceptions
which are not acceptable to Buyer) or survey (including the description of the
Land) which may be revealed by Buyer’s examinations thereof to which Buyer
timely objects in accordance with the terms of Paragraph 4.3. “Title Policy”
shall mean the ALTA Owner’s Policy of Title Insurance issued by the Title
Company in the amount of the Purchase Price and in the form of the Title
Commitment, and containing, unless prohibited by applicable statutes or
regulations, such endorsements as Buyer may obtain from the Title Company in the
Title Commitment prior to the Due Diligence Deadline. Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller, (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the Transaction without reduction of or set off
against the Purchase Price, and (c) the Closing shall not be delayed as a result
of Buyer’s request. “Transaction” shall mean the purchase and sale transaction
contemplated by this Agreement. “[__] Contract” shall mean that certain Purchase
and Sale Agreement of even date herewith by and between ABP [__] LLC and Buyer.
Schedule A – Page 6 of 6



--------------------------------------------------------------------------------



 